Citation Nr: 0308419	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
shrapnel wound to the left thigh, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefits 
sought on appeal.  The Board first considered this issue in 
September 2002, and determined that additional development 
was required.  As such, the Board performed that development 
pursuant to the authority granted in 67 Fed. Reg. 3099 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9) and forwarded a copy 
of the new evidence of record to the veteran in April 2003.  
The veteran's representative responded shortly thereafter 
that there was no additional evidence to be submitted and 
requested that a decision be made on the record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has severe impairment to muscle group XIV.


CONCLUSION OF LAW

The criteria for a 40 percent rating for the residuals of a 
shrapnel wound to the left thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.56, 4.73, 
Diagnostic Code 5314 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in the statement of the case issued in September 
2001.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by affording the 
veteran three physical examinations and requesting specific 
information from the medical examiners regarding the severity 
of the veteran's disability.  The veteran has informed VA 
that there are no pertinent treatment records to obtain and 
he does not appear to contend that there are outstanding 
records to be associated with his claims folder.  
Furthermore, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
October 2000, and before the  Board in April 2002.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left lower extremity disability has been 
evaluated using the criteria of 38 C.F.R. Section 4.73, 
Diagnostic Code 5314, which allows for the assignment of 
evaluations when there is impairment in the extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial band, and 
impairment of the hamstrings synchronizing the hip and the 
knee.  Under this diagnostic code, a 40 percent evaluation is 
assigned for severe impairment, a 30 percent evaluation is 
assigned for moderately severe impairment, a 10 percent 
evaluation is assigned for moderate impairment, and a 
noncompensable evaluation is assigned when there is evidence 
of only slight impairment.

38 C.F.R. Section 4.56 sets out the criteria for evaluating 
muscle disabilities.  Specifically, a slight disability is a 
simple wound of muscle without debridement or infection.  
There must be objective findings of minimal scarring with no 
evidence of fascia defect, atrophy, or impaired tonus.  In 
order to be deemed "slight," there must be no impairment of 
function or metallic fragments retained in the muscle tissue.  
A moderate disability is a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  There must be objective findings of scarring, 
small or linear, indicating a short track of missile through 
the muscle tissue.  There must also be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  And, there must be a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability.  For VA purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must also 
be evidence of scars indicating the track of a missile 
through one or more muscle groups as well as indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  A severe 
muscle injury must be a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The residuals must be 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

The evidence of record shows that the veteran had a deep 
penetrating wound to the left thigh during his service in 
World War II that has caused moderate to severe muscle 
weakness and fatigability over the years.  In June 2000, the 
veteran requested that the 30 percent disability evaluation 
assigned for impairment of muscle group XIV be increased due 
to a worsening of his overall disability.  He suggested that 
a 40 percent evaluation be assigned for a severe impairment 
of muscle group XIV.  

The veteran testified before a Decision Review Officer at the 
RO in October 2000 and before the Board in April 2002, that 
he experienced constant pain in the left thigh and knee 
areas, that his pain increased with activity, and that the 
muscles in his left leg swelled following even minimal 
activity.  The veteran testified that he did not require 
treatment even though his symptoms had increased, but that he 
felt better when he could work the leg at a gymnasium or 
exercise facility.  He stated that he walked as much as 
possible, but that his knee was easily fatigued and felt like 
it would give out.

The veteran underwent VA examinations in July 2000, April 
2001, and in January 2003.  On each occasion, the veteran was 
found to have moderate to severe loss of quadriceps muscle in 
his left leg, decreased strength in his left leg, and limited 
motion in the knee and hip joints.  At the most recent 
examination, the veteran was described by the examiner to 
have a significant gunshot wound to the left thigh with loss 
of muscle mass, moderate to severe fatigability, and chronic 
pain.  The examiner further stated that the veteran's left 
thigh wound had clearly caused the development of 
degenerative joint disease in the left hip and knee joints.  
At that time, the veteran had motion in the left knee from 0 
to 100 degrees with no evidence of laxity in the joint, but 
there was swelling.  The veteran could flex his left hip from 
0 to 100 degrees, with abduction limited from 0 to 15 
degrees.

Given the evidence of record, the Board must determine 
whether the highest schedular evaluation of 40 percent should 
be assigned for a severe muscle impairment or whether the 30 
percent evaluation for a moderately severe impairment should 
be maintained.  As such, the Board notes at this juncture 
that it is the defined and consistently applied policy of VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 4.3.

The medical opinions of record are that the veteran has 
moderate to severe muscle loss, moderate to severe weakness 
of the left lower extremity, and a moderate to severe degree 
of fatigability in the left lower extremity as a result of 
the fifty year-old shrapnel wound that has continued to 
deteriorate.  The veteran complains of constant pain at the 
site of the wound and increased pain with activity.  The 
veteran has limitation of motion in both the knee and hip 
joints and a new diagnosis of degenerative joint disease.  
Considering all of this evidence and resolving all reasonable 
doubt in favor of the veteran by finding that the medical 
opinion of "moderate to severe" should be interpreted most 
favorably to the veteran, the Board finds that the veteran 
has severe impairment of muscle group XIV.  As a consequence, 
the criteria for a 40 percent schedular evaluation have been 
met under Diagnostic Code 5314.

The Board points out that in its effort to determine the most 
favorable evaluation for the veteran's left leg disability, 
diagnostic codes allowing for the assignment of disability 
evaluations based on limitation of motion of the knee and hip 
joints were considered as well as the diagnostic code 
governing the assignment of evaluations for degenerative 
joint disease.  38 C.F.R. Sections 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
were considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Consequently, 
following a complete review of the evidence in conjunction 
with these diagnostic codes, the Board finds that the veteran 
does not have a compensable level of limited motion in either 
the knee joint or the hip joint that would result in a more 
beneficial evaluation than the 40 percent already assigned in 
this decision under Diagnostic Code 5314.  Additionally, 
there is no evidence of separate disability due to arthritis 
to allow for a separate evaluation as the evaluation of the 
same disability under various diagnoses is to be avoided.  
That is to say that the evaluation of the same manifestation 
under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is currently unemployed, 
he has not suggested that he is totally unemployable as a 
result of his service-connected left leg disability.  
Additionally, he has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his left leg disability and there is 
no evidence of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by constant leg pain and fatigue 
with activity would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and that there is no need for the assignment of 
an extra-schedular evaluation.  Accordingly, the veteran's 
request for a higher rating is granted with a 40 percent 
evaluation assigned for the residuals of a shrapnel wound to 
the left thigh with resulting severe impairment of muscle 
group XIV.


ORDER

A 40 percent rating for the residuals of a shrapnel wound to 
the left thigh is granted subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

